Citation Nr: 1810181	
Decision Date: 02/16/18    Archive Date: 02/27/18

DOCKET NO.  10-08 138	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to an initial rating in excess of 10 percent prior to November 19, 2009, and in excess of 20 percent thereafter for degenerative disc disease of the cervical spine.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Marsh II, Associate Counsel





INTRODUCTION

The Veteran served on active duty from November 1979 to November 1980, January 1981 to July 1981, and June 1986 to September 1986. He also had periods of active duty for training and inactive duty training as a member of the Air National Guard until service retirement in October 2000. 

This matter come before the Board of Veterans' Appeals (Board) on appeal from a January 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.

A December 2009 rating decision awarded an increased rating for the Veteran's cervical spine disability from 10 to 20 percent, effective November 19, 2009. As this did not constitute a grant of the full benefit sought on appeal, this matter remains before the Board. See AB v. Brown, 6 Vet. App. 35 (1993).

This matter was last before the Board in April 2017, at which time it was remanded for further development. The required development has been completed and this case is appropriately before the Board. See Stegall v. West, 11 Vet. App. 268 (1998).


FINDINGS OF FACT

1. For the period prior to November 19, 2009, the Veteran's degenerative joint disease, cervical spine manifested with functional forward flexion of the cervical spine greater than 30 degrees but not greater than 40 degrees, or combined range of motion of the cervical spine greater than 170 degrees but not greater than 335 degrees; but not forward flexion of the cervical spine 30 degrees or less, combined range of motion of the cervical spine 170 degrees of less, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, revered lordosis, or abnormal kyphosis, favorable ankylosis of the entire cervical spine; or any incapacitating episodes. 

 2. For the period from November 19, 2009, the Veteran's degenerative joint disease, cervical spine manifested with functional forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees, or combined range of motion of the cervical spine not greater than 170; but not forward flexion of the cervical spine less than 15 degrees, favorable ankylosis of the entire cervical spine; or any incapacitating episodes.


CONCLUSIONS OF LAW

1. The criteria for an increased disability rating in excess of 10 percent prior to November 19, 2009 for degenerative joint disease, cervical spine, have not been met or approximated. 38 U.S.C. §§ 1155, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.159, 4.1, 4.3, 4.7, 4.40, 4.45, 4.71a, Diagnostic Code 5242 (2017).

 2. The criteria for an increased disability rating in excess of 20 percent from November 19, 2009 for degenerative joint disease, cervical spine, have not been met or approximated. 38 U.S.C. §§ 1155, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.159, 4.1, 4.3, 4.7, 4.40, 4.45, 4.71a, Diagnostic Code 5242 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C. §§ 5102, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2017).  

The Veteran in this case has not referred to any deficiencies in either the duties to notify or assist; therefore, the Board may proceed to the merits of the claim.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed.Cir. 2015, cert denied, U.S.C. Oct.3, 2016) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board....to search the record and address procedural arguments when the [appellant] fails to raise them before the Board"); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to an appellant's failure to raise a duty to assist argument before the Board).

The Board has reviewed all of the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim. See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-130 (2000).

II. Increased Rating of the Cervical Spine

 Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities. The Schedule is based on the average impairment of earning capacity. Individual disabilities are assigned separate diagnostic codes. 38 U.S.C. § 1155; 38 C.F.R. § 4.1. When two evaluations are potentially applicable, VA will assign the higher evaluation when the disability more closely approximates the criteria for the higher rating. 38 C.F.R. § 4.7. VA will resolve reasonable doubt as to the degree of disability in favor of the Veteran. 38 C.F.R. § 4.1. If the evidence for and against a claim is in equipoise, the claim will be granted. See 38 U.S.C. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990). Any reasonable doubt regarding the degree of disability should be resolved in favor of the claimant. 38 C.F.R. § 4.3. 

In evaluating the severity of a particular disability, it is essential to consider its history. 38 C.F.R. § 4.1; Peyton v. Derwinski, 1 Vet. App. 282 (1991). As a result, a complete medical history of the Veteran is required for a ratings evaluation. This is in order to protect claimants against adverse decisions based on a single, incomplete, or inaccurate report, and to enable VA to make a more precise evaluation. Schafrath v. Derwinski, 1 Vet. App. 589 (1991). In addition, VA has a duty to acknowledge and consider all regulations which are potentially applicable, and to explain the reasons and bases for its conclusions. 

 For disabilities evaluated on the basis of limitation of motion, VA is required to apply the provisions of 38 C.F.R. §§ 4.40, 4.45, pertaining to functional impairment. If feasible, these determinations are to be expressed in terms of the degree of additional range-of-motion loss due to any weakened movement, excess fatigability, incoordination, or pain. Deluca v. Brown, 8 Vet. App. 202 (1995); see also Johnston v. Brown, 10 Vet. App. 80, 84-5 (1997); 38 C.F.R. § 4.59. The provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45, however, should only be considered in conjunction with the diagnostic codes predicated on limitation of motion. Johnson v. Brown, 9 Vet. App. 7 (1996).

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary importance. Hart v. Nicholson, 21 Vet. App. 505, 509 (2007). Separate ratings may be assigned for separate periods of time based on the facts found, a practice known as "staged" ratings. Id.  

The Veteran was granted service connection for a cervical spine disability by way of a January 2009 rating decision, rated at 10 percent, effective October 30, 2008.  The Veteran then submitted a claim for an initial rating in excess of 10 percent on November 19, 2009. The claim was partially granted, assigning the Veteran a rating of 20 percent from November 19, 2009. The Veteran timely perfected an appeal seeking an initial rating in excess of 10 percent prior to November 19, 2009, and a rating in excess of 20 percent thereafter. 

The Veteran's cervical spine disability is currently rated under Diagnostic Code 5242. Disabilities of the spine are rated under either the General Formula for Diseases and Injuries of the Spine (General Formula) or the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever method results in the higher rating. There has been no documentation of incapacitating episodes, and as a result, an evaluation will be made under the General Rating Formula.

Under the General Rating Formula, a cervical spine injury is rated as follows: 

A 10 percent evaluation is warranted where forward flexion of the cervical spine is greater than 30 degrees but not greater than 45 degrees; or, the combined range of motion of the cervical spine is greater than 170 degrees but not greater than 335 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.

A 20 percent evaluation is warranted where forward flexion of the cervical spine is greater than 15 degrees but not greater than 30 degrees; or, the combined range of motion of the cervical spine is not greater than 170 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis. 
	
A 30 percent evaluation is warranted for forward flexion of the cervical spine of 15 degrees or less; or, favorable ankylosis of the entire cervical spine.

For the reasons explained below, the Board finds that the Veteran is not entitled to an evaluation in excesso of 10 percent for the period prior to November 19, 2009, and an evaluation in excess of 20 percent thereafter.

III. Prior to November 19, 2009

The Veteran is currently evaluated at 10 percent for this time period.

At the Veteran's January 2009 VA examination, the Veteran reported continued problems with range of motion, stiffness, and soreness in the left posterior neck. 
The exam reflected forward flexion of the cervical spine was 35 degrees, extension was 45 degrees, left lateral flexion was 35 degrees, right lateral flexion was 40 degrees, left lateral rotation was 70 degrees and right lateral rotation was 75 degrees. The examiner noted that there was no additional functional limitation, including further loss of motion, during flare-up or secondary to repetitive use. Pain and lack of endurance were noted after repetitive motion testing; however there was no additional loss in degree of motion. The exam also revealed no indication of muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour.

Based on the evidence of record, the Board finds that an evaluation in excess of 10 percent for the period prior to November 19, 2009 is not warranted. Objective findings from the Veteran's VA examinations are consistent with a 10 percent evaluation, but no greater. Forward flexion, even with pain and after repetitive testing, is greater than 30 degrees, the combined range of motion of the cervical spine is greater than 170 degrees, and there is no ankylosis of the cervical spine. Deluca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. § 4.59.

In reaching this conclusion, the Board has not overlooked the Veteran's statements with regard to the severity of his disability during this period. The Veteran is competent to report on factual matters of which he had firsthand knowledge, e.g., experiencing pain; and the Board finds that the Veteran's reports have been credible. See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005). The Board has considered the Veteran's reports along with findings from the Veteran's VA examinations. The Board notes, with respect to the Rating Schedule, where the criteria set forth therein require medical expertise which the Veteran has not been shown to have, the objective medical findings and opinions provided by the Veteran's VA examination report in particular, have been accorded greater probative weight. See Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).

IV. Period from November 19, 2009

The Veteran is currently evaluated at 20 percent for this period. The evidence of record consists of VA examinations from December 2009, October 2013, July 2017, and the Veteran's lay statements. 

The December 2009 exam indicated that inspection of the cervical spine revealed normal posture. Gait, posture, position of the head, curvatures of the spine, and symmetry in appearance were all normal. The exam reflected forward flexion of the cervical spine was 30 degrees, extension was 25 degrees, left and right lateral flexion were 25 degrees, left and right lateral rotation were 30 degrees. The examiner anticipated that when the Veteran's neck pain was at its worse, he would have forward flexion of 20 degrees, extension of 15 degrees, lateral rotation of 25 degrees bilaterally, and lateral flexion of 25 degrees bilaterally. Based on these findings, the rating for the cervical spine was increased to 20 percent.

The October 2013 exam reflected forward flexion of the cervical spine was 30 degrees, extension was 20 degrees, left and right lateral flexion were 25 degrees, left and right lateral rotation were 35 degrees. No ankylosis of the cervical spine was noted. Pain and tenderness were noted, but the exam revealed no indication of muscle spasms or guarding severe enough to result in an abnormal gait or abnormal spinal contour.

The July 2017 exam reflected forward flexion of the cervical spine was 20 degrees, extension was 15 degrees, left and right lateral flexion were 20 degrees, left and right lateral rotation were 40 degrees. Pain and tenderness were noted, but the exam revealed no indication of muscle spasms or guarding severe enough to result in an abnormal gait or abnormal spinal contour. Deluca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. § 4.59. In addition, no ankylosis of the cervical spine was noted.

The Board notes that the Veteran has submitted private treatment records. The Board further notes that said treatment records do not contain range of motion measurements of the cervical spine, which are pertinent to evaluating the Veteran under Diagnostic Code 5242. Additionally, the private treatment records are absent of a finding of ankylosis of the entire cervical spine.

Based on the evidence of record, the Board finds that an evaluation in excess of 20 percent for the period from November 9, 2009 is not warranted. Objective findings from the Veteran's VA examinations are consistent with a 20 percent evaluation, but no greater. Forward flexion even with pain and after repetitive testing is greater than 15 degrees, the combined range of motion of the cervical spine is not greater than 170 degrees, and there is no ankylosis of the cervical spine; which would be necessary for a 30 percent evaluation.
In reaching this conclusion, the Board has not overlooked the Veteran's statements with regard to the severity of his disability during this period. The Veteran is competent to report on factual matters of which he had firsthand knowledge, e.g., experiencing pain; and the Board finds that the Veteran's reports have been credible. See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005). The Board has considered the Veteran's reports along with findings from the Veteran's VA examinations. The Board notes, with respect to the Rating Schedule, where the criteria set forth therein require medical expertise which the Veteran has not been shown to have, the objective medical findings and opinions provided by the Veteran's VA examination report in particular, have been accorded greater probative weight. See Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).


ORDER

Entitlement to an increased rating for degenerative joint disease cervical spine, in excess of 10 percent prior to November 19, 2009 is denied.

 Entitlement to an increased rating for degenerative joint disease cervical spine, in excess of 20 percent from November 19, 2009 is denied.




____________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


